Per Curiam.
Defendant appeals as of right from his July 25, 1972, conviction by the trial court, sitting without a jury, of second-degree murder. MCLA 750.317; MSA 28.549.
Defendant first claims that the trial court erroneously concluded that defendant’s confession to a police officer was voluntary.
A careful review of the record shows that defendant was read a clear and comprehensive summary of his Miranda rights1 at the commencement of the interrogation and that he waived his rights in this regard and voluntarily answered questions posed to him by Detective Steeno.
We conclude that the challenged statement of Detective Steeno did not constitute a type of subterfuge which would render defendant’s confession involuntary and inadmissible. Therefore, the trial court’s finding of voluntariness was not clearly erroneous.
In defendant’s second appeal issue, he contends that the trial court erred reversibly presiding over both a Walker hearing2 and a nonjury trial in this case.
Defendant did not object to the fact that the trial judge presided over both the Walker hearing *308and the trial-in-chief. Furthermore, the confession which was the subject of the litigation at the Walker hearing was deemed voluntary and admissible. Thus, the trial court was not in the position of having heard at the Walker hearing a confession which it later ruled inadmissible at trial. Under these circumstances, we find no error in the fact that the trial court presided over both the Walker hearing and the trial. See People v Yacks, 38 Mich App 437; 196 NW2d 827 (1972); People v Boyd, 49 Mich App 388; 212 NW2d 333 (1973).
Affirmed.

 Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


 People v Walker, 374 Mich 331; 132 NW2d 87 (On Rehearing, 1965).